COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      County of Galveston, Texas v. Triple B Services, LLP

Appellate case number:    01-15-00565-CV

Trial court case number: 14-CV-0031

Trial court:              122nd District Court of Galveston County

       On July 22, 2015, appellant, the County of Galveston, Texas filed an Unopposed Motion
to Proceed Without a Reporter’s Record. The motion is granted. Appellant’s brief is
ORDERED to be filed within 20 days of the date of this order. See TEX. R. APP. P. 38.6(a).
Appellee’s brief, if any, is ORDERED to be filed within 20 days of the filing of appellant’s brief.
See TEX. R. APP. P. 38.6(b).

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: July 28, 2015